Citation Nr: 0305241
Decision Date: 03/20/03	Archive Date: 06/02/03

DOCKET NO. 02-17 740A              DATE MAR 20, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a seizure disorder.

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Navy from
December 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of February 2002 and September 2002
from the Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma. The rating decision of February 2002 denied
service connection for bilateral hearing loss, for tinnitus, for a
seizure disorder, and for a skin condition, while the rating
decision of September 2002 granted service connection for a skin
disorder, diagnosed as tinea versicolor, evaluated as 10 percent
disabling. The claimant appeared and offered testimony in support
of his claims at a personal hearing before an RO Hearing Officer in
February 2002.

REMAND

This case must be Remanded to the RO because of its failure to
afford the claimant a requested hearing before a traveling Veterans
Law Judge of the Board of Veterans' Appeals. Accordingly, this case
is remanded for the following action:

The RO must schedule the appellant for a hearing at the RO before
a traveling Member of the Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In

2 -

addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -



